ORDER
Wisconsin inmate Dana Whitlow petitioned the district court for a writ of mandamus to compel Milwaukee County District Attorney E. Michael McCann to release records related to the criminal case that led to Whitlow’s conviction. The district court dismissed on the basis that it lacked subject matter jurisdiction, and Whitlow appeals. We affirm.
On appeal WTiitlow argues that four provisions entitle him to federal relief: the Freedom of Information Act (“FOIA”), 5 U.S.C. § 551; the All Writs Act, 28 U.S.C. § 1651(a); the statute governing an action to compel, 28 U.S.C. § 1361; and the Wis*299consin Public Records Law, Wis. Stat. 1931, et seq. But the district court properly found that the FOIA and § 1361 apply only to federal officials and McCann is an official of the State of Wisconsin. The district court further held correctly that § 1651 does not independently confer jurisdiction but rather only supplements already existing jurisdiction established on another basis. See In re Campbell, 264 F.3d 730, 731 (7th Cir.2001). Finally, the district court appropriately concluded that the Eleventh Amendment bars Whitlow’s action against a state official in federal court for a violation of state law, and thus there is no federal forum for Whitlow’s claim under the Public Records Law. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 92, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984); Luder v. Endicott, 253 F.3d 1020, 1024 (7th Cir.2001). Because there is no legitimate basis for federal jurisdiction over Whitlow’s claims, the distriet court was correct to dismiss his peti^ion
AFFIRMED.